Exhibit 10.18
December 10, 2010
John R. Wilson
6001 Julian Dr.
Parkville, MO 64152
Dear John:
     By this letter, Quanta Services, Inc. (“Quanta”) confirms, clarifies and
agrees to the various matters set forth below relating to your decision to step
down from your position as President — Electric Power of Quanta to continue your
employment for a five-year period with PAR Electrical Contractors, Inc. (“PAR”).

  •   Quanta confirms that the transfer of your employment from Quanta to PAR
will be considered “Continuous Service” under the Quanta Services, Inc. 2007
Stock Incentive Plan (“2007 Plan”). As a result, so long as you continue to be
employed by PAR, any unvested restricted stock that has been granted to you
prior to December 31, 2010 will continue to vest in accordance with the terms of
the 2007 Plan and your restricted stock agreements.

  •   Quanta agrees that you will remain eligible to receive the bonuses, if
any, that would be payable to you in respect of 2010 as the President — Electric
Power of Quanta as if you had remained in such position through the bonus
payment date, in an amount determined in accordance with the terms of Quanta
2010 Annual Incentive Plan and 2010 Supplemental Incentive Plan (together, the
“Bonus Plans”), in each case, to be determined by the Compensation Committee of
the Board of Directors of Quanta in March 2011.

  •   Quanta will also reimburse you for certain costs of your move from your
residence in Houston, Texas, to your residence in Kansas City, Missouri. The
reimbursable costs will be the standard and ordinary closing costs required to
be paid by a seller for the sale of your residence in Houston (including a
standard and reasonable commission to a real estate broker) and the costs to
move your household goods to Kansas City.

In consideration of the above agreements, you agree, for yourself, your heirs,
executors, administrators, successors and assigns, as follows:

      You fully and forever release and discharge Quanta, its associated
companies and subsidiaries, their respective associated companies and
subsidiaries, all of their respective present and former officers, directors,
supervisors, managers, employees, stockholders, agents, attorneys and
representatives, and the successors and assigns of such persons and entities
(collectively, the “Released Parties”), from all actions, lawsuits, grievances,



--------------------------------------------------------------------------------



 



 

      complaints, liens, demands, obligations, damages, liabilities and claims
of any nature whatsoever, know or unknown, that you had, now have, or may
hereafter claim to have against the Released Parties from the beginning of time
through the date of you execute this letter agreement. The release provided
herein specifically includes, but is not limited to, all claims arising under
any federal, state or local fair employment practice laws and any other employee
relations statute, executive order, law and ordinance, including, but not
limited to, Title VII of the Civil Rights Acts of 1964, as amended; the Civil
Rights Acts of 1866, 1870, and 1871, as amended; the Civil Rights Act of 1991,
as amended; the Age Discrimination in Employment Act of 1967, as amended; the
Older Workers Benefit Protection Act, as amended; the Americans With
Disabilities Act of 1990, as amended; the Family and Medical Leave Act, as
amended; the Equal Pay Act, as amended; the Fair Labor Standards Act, as
amended; the Worker Adjustment and Retraining Notification Act of 1988, as
amended; the Employee Retirement Income Security Act of 1974, as amended;
Section 806 of the Sarbanes-Oxley Act of 2002 (18 U.S.C. §1514A, et seq.); the
Rehabilitation Act of 1973 (29 U.S.C. Section 791 et seq.); the Occupational
Safety and Health Act (29 U.S.C. § 651, et seq.); the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended (COBRA); the National Labor
Relations Act, as amended; the Texas Commission on Human Rights Act, as amended;
any local human rights law; and any tort or contract cause of action or theory.
You expressly represent and agree that you have been advised that, by entering
into this Agreement, you are waiving all claims that you may have against Quanta
arising under the Age Discrimination in Employment Act of 1967, as amended,
which have arisen on or before the date of execution of this Agreement.

      You also agree that you will not file any complaints, claims or actions
against the Released Parties with any court regarding any matters or claims that
arose prior to your execution of this letter agreement. If any court assumes
jurisdiction on your behalf of any complaint, claim or action against the
Released Parties, you will direct that court to withdraw from or dismiss with
prejudice the matter.

      Notwithstanding the preceding provision or any other provision of this
letter agreement, this letter agreement is not intended to prohibit you from
bringing an action to challenge the validity of the release of claims under the
Age Discrimination in Employment Act, as amended, or the Older Worker’s Benefit
Protection Act, as amended. You further understand and agree that if you or
someone acting on your behalf files, or causes to be filed, any such claim,
charge, complaint, or action against the Released Parties, you expressly waive
any right to recover any damages or other relief, whatsoever, from the Released
Parties, including costs and attorneys’ fees.

      This above is not intended to interfere with your right to file a charge
with an administrative agency in connection with any claim you believe you may
have against any of the Released Parties. However, by executing this letter
agreement, you hereby waive the right to recover, and agree not to seek any
damages, remedies or other relief for yourself personally in any proceeding you
may bring before such agency or in any proceeding brought by such agency, or any
other person, on your behalf. These provisions are also not intended to apply to
claims for accrued benefits (other than



--------------------------------------------------------------------------------



 



 

      severance-type benefits) under any benefit plan of Quanta or its
subsidiaries pursuant to the terms of any such plan or to the other rights set
forth in this letter agreement.

      You understand that you are not releasing rights under this letter
agreement, that any claims which cannot be lawfully waived are excluded from
this release and that by executing this letter agreement, you are not waiving
any such claims. Likewise, you are not releasing any rights or claims that may
arise after the date on which you sign this letter agreement. In addition, while
this release requires you to waive any and all claims against the Released
Parties arising under workers’ compensation laws (e.g., claims of retaliation
for filing a workers’ compensation claim), it is not intended to prohibit you
from filing in good faith for and from receiving any workers’ compensation
benefits from Quanta’s workers’ compensation carrier for compensable injuries
incurred during your employment. Accordingly, pursuit of any such workers’
compensation benefits with Quanta’s workers’ compensation carrier or third-party
administrator will not be considered a violation of this release.

You acknowledge that you were provided this letter agreement for a period of at
least twenty-one (21) days so that you may consider whether to sign it. If you
sign this letter agreement prior to the end of the 21-day period, you certify
and agree that the decision to accept such shortening of time is knowing and
voluntary. You may revoke this letter agreement at any time within seven (7)
days after you execute it by delivering written notification of such revocation
to me. You are advised to consult with a lawyer prior to signing this letter
agreement. By signing below, you agree that you have reviewed and fully
understand all terms of this letter agreement and that your agreement to its
terms is knowing and voluntary.
Please acknowledge your agreement with the matters set forth in this letter
agreement, including the release set forth above, by signing in the space set
forth below.
We appreciate your service to Quanta and your continued interest through your
employment with PAR.

 
Best regards,


/s/ JOHN R. COLSON


John R. Colson
Chairman and Chief Executive Officer



AGREED AND ACCEPTED:



/s/ JOHN R. WILSON
 
John R. Wilson

 